internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-108978-98 date date distributing controlled business a group a group b x y plr-108978-98 dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below distributing conducts business a and is owned x percent by group a and y percent by group b financial information has been submitted indicating that distributing had gross_income and operating_expenses representing the conduct of an active business during each of the past five years serious disputes regarding the best way to operate business a have arisen between group a and group b the disputes are having an adverse effect on the day- to-day operations of distributing to allow group a and group b to go their own ways and cause their corporations to conduct business a in the way each group thinks best the following transaction has been proposed i distributing will transfer certain business a assets to newly formed controlled in exchange for controlled stock the contribution ii distributing will distribute all of the controlled stock to the members of group b in exchange for all of the distributing stock held by each member of group b the distribution the taxpayer has made the following representations concerning the proposed transaction a b c the fair_market_value of the controlled stock received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted d following the distribution distributing and controlled will each continue plr-108978-98 independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction e the distribution is being carried out for the purposes set forth above the distribution is motivated in whole or substantial part by one or more of these corporate business purposes f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distribution g h i j k l m n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the contribution and plr-108978-98 distribution based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any member of group b on the distribution sec_355 the basis of the controlled stock received by each member of group b will equal the basis of the distributing stock that member surrendered in exchange therefor sec_358 no gain_or_loss will be recognized by distributing on the distribution sec_361 the holding_period of the controlled stock received by each member of group b will include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered plr-108978-98 in the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated under the power_of_attorney on file in this office copies of this letter are being sent to the taxpayer and the second named authorized representative sincerely yours assistant chief_counsel corporate by vicki j hyche chief branch plr-108978-98
